Citation Nr: 0610422	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a separate evaluation of tinnitus for each 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In a statement received at the Board in March 2006, the 
veteran requested service connection for the following 
disorders: post-traumatic stress disorder, depression, 
prostate disorder, skin disorder, lung disorder, left knee 
disorder, right knee disorder, peripheral neuropathy, gout, 
left foot disorder, right foot disorder, low back disorder, 
spine disorder, right hip disorder, and left hip disorder.  
The veteran also requested an increase in his service-
connected hearing loss.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action. 


FINDING OF FACT

In March 2006, prior to the promulgation of a decision by the 
Board, the veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to a separate evaluation 
of tinnitus for each ear have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a rating decision dated in March 2003, the RO denied the 
veteran's claim of entitlement to a separate evaluation of 
tinnitus for each ear.  The veteran perfected an appeal in 
May 2004 as to this issue.  However, in a written statement 
from the veteran, received in March 2006, he withdrew his 
appeal.  With no allegation of error of fact or law remaining 
before the Board, the Board does not have jurisdiction to 
review the appeal, and it is dismissed.


ORDER

The claim of entitlement to a separate evaluation of tinnitus 
for each ear is dismissed.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


